PER CURIAM
Appellee brought this action to recover damages occasioned by appellant’s publicaH°n an alleged libel. The verdict of the 3my m appellee’s favor was, on his motion, ^ aside as inadequate and a new trial granted. This appeal is from the order granting the new trial.
Appellee moves this court to dismiss the appeal because the order is not an appealable one. Upon the authority of Dry Dock E. B. & B. R. Co. v. Petkunas (C. C. A.) 261 F. 988; Wright v. Taft-Peirce Mfg. Co. (C. C. A.) 287 F. 131; and Fort Dodge Portland *58Cement Corp. v. Monk (C. C. A.) 276 F. 113, the motion must he granted.
The appeal is dismissed.